Title: From Thomas Jefferson to the Auditors, with Account of Goods Furnished to the Indians by Major Linctot, 11 November 1780
From: Jefferson, Thomas,Brodhead, Daniel
To: Auditors




Gentlemen
In Council Nov. 11. 1780.

Be pleased to issue on the within certificate from Colo. Broadhead a warrant for the sum due on the within account in specie or it’s value in paper money at the current exchange, to be paid to Majr. Lintot or order and charged to the Continent.

Th: Jefferson




Enclosure
An Account of what goods Mr. Godfrey Linctot Major and Agent General of all the Indien Nations have Furnished to the Indiens for the Service of the United States of America.
 




 

Furnished atFort Pitt the26th. of Aprill1780
 To fourteen Shirts Giveen to the Dallaway Indiens
  45/
 £31
 10
 


To three Pistols
70/
10
10



To Seven Yards of Blue Cloth
 60/
 21
 
 


 To one Riffle Gun

9




 To one Powder Horn and Shot Bag
 
 1
 
 


 To two Horses
£25
50



 
Givven atthe IndiensTown the12th. of may1780
 To Eight Yards of Cloth for a Flag
 5/
 2
 
 


 To three Coats

18




 To one Great Coat

5




 To one Silver Lace Waiscoat

 6




 To Six Shirts
45/
13
10



 To five yards of Blue Cloth
60/
15




 To four Blanketts
30/
6



 
 Giveven atFort PittJune the24th. 1780
To two Horses

50




 To four Shirts
45/
9




 To Six Yards of Blue Cloth
 60/
18




 To Eight yards of Cloth For a Flag
  5/
 2
 
 


 To three gold Laced Hatts
90/
13
10


 
 Giveen atFort Pitt Junethe 26th. 1780
 To three Silk Handkerchiefs
  15/
 2
 5
 


 To twenty four Yards of Blue Cloth
  60/
 72
 
 


 To twenty four yards of Cloth
 60/
 72
 
 




Spicie
£427
5




Exchange at /
add ¼
106
16
3



 Pennsylvania
Currency
£534
 1
 3


Fort Pitt July the 2d. 1780. G.f. Linctot
Fort Pitt July 3rd. 1780
I certify that to the best of my knowledge Major Lanctot has given the above Articles to the Delaware Indians with a view to serve the United States.

Daniel BrodheadColo. commandg. W.D.


